DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 contains the limitation “the current is controlled by the material and thickness of the low bandgap absorber region only” which does not have written description support in the instant specification.
Claims 2-5, 7, 9-10 and 13 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 contains the limitation “a laser power converter (LPC) comprised of one or more subcells on a substrate”. First, it is unclear what structure is required by a laser power converter and how it differs from any other photoelectric device. Is there a specific light wavelength that a laser power converter has to be capable of converting? Is there some specific structure required by a “laser power converter” that is not present the subcells” which requires more than one subcell. It is unclear how many subcells are required by claim 1. For the purpose of this Office Action, claim 1 line 3 will be treated as if it reads “at least one of the one or more subcells”. 

	Claims 2-5, 7, 9-10 and 13 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 5 includes the limitation “the subcells” which does not have proper antecedent basis. Claim 1, from which claim 5 depends, sets forth “one or more subcells”. It is unclear if “the subcells” requires more than one subcell or if claim 5 should read “the one or more subcells”. For the purpose of this Office Action, claim 5 will be treated as if it reads “the one or more subcells”. 

	Claim 9 includes the limitation “wherein the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells”. Claim 1, from which claim 9 depends, sets forth “one or more subcells”. The claims have not set forth that more than one subcell is required and therefore the limitations of claim 9 are unclear. How many subcells are required in claim 9? One or more than one? If more than one subcell is required, the claim language needs to clearly set forth that 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2012/0240987).
Regarding claim 1, King discloses a device in Figure 6, comprising:
	a laser power converter (LPC) (abstract, see note below) comprised of one or more subcells (subcell shown in Figure 6) on a substrate (growth substrate, [131]);
at least one of the one or more subcells having an emitter (622) and base (624), with a low bandgap absorber region (LBAR) (640) coupled between the emitter (622) and base (624) (Figure 6 and [177]-[178]);
	the emitter (622) and base are (624) comprised of a material with a bandgap higher than a wavelength of incident laser light ([179], [164] and [97], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations);

	the emitter (622) and base (624) do not absorb the incident laser light ([179], [164] and [97], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations); and
	the low bandgap absorber region (640) absorbs the incident laser light below a bandgap of the base and emitter and generates a current in response thereto ([38]-[39] and [42]), such that the current is controlled by the material and thickness of the low bandgap absorber region only ([42], [147] and [199], the current is necessarily controlled by the material and thickness of the low bandgap absorber region).

Regarding the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light”, “the emitter and base do not absorb the incident laser light” and “the low bandgap absorber region absorbs the incident laser light below a bandgap of the base and emitter and generates a current in response thereto, such that the current is controlled by the material and thickness of the low bandgap absorber region only”, it is noted that the limitations to the laser light and converting laser power are intended use recitations. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The device of King is capable of absorbing light, including laser light, and generating current 

Regarding claim 2, King discloses all of the claim limitations as set forth above. King additionally discloses that the laser power converter has two or more of the subcells (See 2-junction cell in [207] and [214]).
Regarding claim 3, King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is configured to produce a current balanced to the subcells connected in series ([214] and abstract).
	Regarding claim 4, King discloses all of the claim limitations as set forth above. King additionally discloses that each of the subcells has a different bandgap ([6]).
Regarding claim 5, King discloses all of the claim limitations as set forth above. King additionally discloses that the subcells are lattice matched to the substrate ([131]).
Regarding claim 7, King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is present in a top or middle subcell of the laser power converter (Figure 6 and [177]-[178]).
Regarding claim 9, King discloses all of the claim limitations as set forth above. King additionally discloses that the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells ([174], [178], [212], The light that is not absorbed by the low bandgap material necessarily passes through to the lower subcell.).

Regarding claim 13, King discloses all of the claim limitations as set forth above. King additionally discloses that the low bandgap absorber region is comprised of one or more well layers contained within a region of barrier layers (Figure 6, [41] and [135]). 

Claims 1-4, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetzer et al. (US 2007/0137695).
Regarding claim 1, Fetzer discloses a device in Figure 3, comprising:
	a laser power converter (LPC) (abstract, see note below) comprised of one or more subcells (subcell shown in Figure 3) on a substrate (310) ([54]);
	at least one of the one or more subcells having an emitter (303) and base (308), with a low bandgap absorber region (LBAR) (depletion region including layers 304, 306) coupled between the emitter (303) and base (308) (Figure 3 and [37]-[38]);
	the emitter (303) and base (308) are comprised of a material with a bandgap higher than a wavelength of incident laser light ([38] and [40], it is noted that the material of the emitter and base is the same as the material used in the instant specification, see claim 10 below, and therefore satisfies the claim limitations);
	the low bandgap absorber region (304, 306) is comprised of a material with a bandgap lower than the emitter (303) and base (308) ([38] and [40]);

	the low bandgap absorber region (303, 306) absorbs the incident laser light below a bandgap of the base and emitter and generates a current in response thereto ([38]), such that the current is controlled by the material and thickness of the low bandgap absorber region only (The current is necessarily controlled by the material and thickness of the low bandgap absorber region).
Regarding the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light”, “the emitter and base do not absorb the incident laser light” and “the low bandgap absorber region absorbs the incident laser light below a bandgap of the base and emitter, and generates a current in response thereto, such that the current is controlled by the material and thickness of the low bandgap absorber region only”, it is noted that the limitations to the laser light and converting laser power are intended use recitations. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The device of Fetzer is capable of absorbing light, including laser light, and generating current (abstract). Further, the device of Fetzer is made of the same materials used in the instant specification (Fetzer, [38] and [40] and instant specification, Figure 2 and instant claim 10) and therefore the materials will have the same properties, including being 

Regarding claim 2, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the laser power converter has two or more of the subcells (Figure 3 and [54], see second subcell).
Regarding claim 3, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is configured to produce a current balanced to the subcells connected in series ([35], [38], [55]).
Regarding claim 4, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that each of the subcells has a different bandgap ([32]).
	Regarding claim 7, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the low bandgap absorber region is present in a top or middle subcell of the laser power converter (Figure 3 and [37], [11] and [15]).
Regarding claim 9, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the incident laser light not absorbed by the low bandgap absorber region passes through to another one of the subcells (The light that is not absorbed by the low bandgap material necessarily passes through to the lower subcell.).
Regarding claim 10, Fetzer discloses all of the claim limitations as set forth above. Fetzer additionally discloses that the material of the low bandgap absorber region comprises GaAs and the material of the base and emitter comprises AlGaAs ([38] and [40]).
.

Response to Arguments
Applicant's arguments filed 7/29/2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the requirements of a laser power converter are clearly defined and the claimed structure has clearly set forth metes and bounds, Examiner respectfully disagrees. It is unclear what structure is required by a laser power converter and how it differs from any other photoelectric device. Is there a specific light wavelength that a laser power converter has to be capable of converting? Is there some specific structure required by a “laser power converter” that is not present in other photoelectric devices such as solar cells? The section on Page 2, line 8 of the instant specification does not clearly set forth what is required by the claimed “laser power converter”. It is noted that the features recited at page 2, line 8 of the instant specification are not recited in the rejected claims which results in further clarity issues. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The discussion at Page 2, line 8 of the instant specification suggests that laser power converters require multiple subcells with the same bandgap material. This structure is not required by the claims. The claims require 

In response to applicant’s argument regarding the indefiniteness of the language of claim 1, the Examiner respectfully disagrees. Claim 1 recites “one or more subcells on a substrate” in line 2 and “the subcells” in line 3. The language of claim 1 allows for both one subcell using the language “one or more subcells” in line 2 and at the same time requires multiple subcells using the language “the subcells” in line 3.  One subcell cannot be referred to by “the subcells”. Therefore, the claim has conflicting requirements and is unclear with respect to the number of subcells required (allowing for only one or requiring more than one). Further, applicant’s arguments have not explained how many subcells are required in claim 1 nor have the arguments explained how the language makes it clear whether one is allowed (one or more) or more than one (the subcells) is required.  The claim can be amended such that line 2 sets forth “a plurality of subcells” or such that line 3 refers to “at least one of the one or more subcells” in order to clarify the requirements. Appropriate correction is required. 

In response to applicant’s argument regarding the indefiniteness of the language of claim 5, the Examiner respectfully disagrees. Claim 1 recites “one or more subcells on a substrate” in line 2. Claim 5, which depends on claim 1, refers to “the subcells”. “one or more subcells” in line 2.  One subcell cannot be referred to by “the subcells”. Therefore, claim 5 has improper antecedent basis for “the subcells”. Additionally, the recitation “the subcells” in claim 5 makes it unclear with respect to the number of subcells required in claim 5 (allowing for only one or requiring more than one). Further, applicant’s arguments have not explained how many subcells are required in claim 5 nor have the arguments explained how the language makes it clear whether one is allowed (one or more) or more than one (the subcells) is required.  The claim can be amended such that it refers to “the one or more subcells” or such that it clearly requires more than one subcell as in claim 2. Appropriate correction is required. 

In response to applicant’s argument regarding the indefiniteness of the language of claim 9, the Examiner respectfully disagrees. Claim 1 recites “one or more subcells on a substrate” in line 2. Claim 9, which depends on claim 1, refers to “another one of the subcells”. The language of claim 1 allows for one subcell using the language “one or more subcells” in line 2. One subcell cannot be referred to by “the subcells”. Therefore, claim 9 has improper antecedent basis for “the subcells”. Additionally, the recitation “the subcells” in claim 9 makes it unclear with respect to the number of subcells required in claim 9. The claims have not set forth that more than one subcell is required and therefore the limitations of claim 9 are unclear. If more than one subcell is required, the claim language needs to clearly set forth that more than one subcell is required in claim 9 which can then be referred to by “the subcells”. Appropriate correction is required. 



Examiner respectfully disagrees. The claims are directed to a device. The light incident on the device is not a part of the device nor is any light at all required to be incident on the device. The device covered by the claims would be the same structure whether it is provided with incident light or is not provided with incident light. As discussed in the rejection above, the limitations “a laser power converter”, “the emitter and base are comprised of a material with a bandgap higher than a wavelength of incident laser light”, “the emitter and base do not absorb the incident laser light” and “the low bandgap absorber region absorbs the incident laser light below a bandgap of the base and emitter, and generates a current in response thereto, such that the current is controlled by the material and thickness of the low bandgap absorber region only”, are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

As applicant notes, these limitations of the claims are directed to the properties or capabilities of the materials used in the laser power converter. The intended use limitations do not distinguish from the prior art since the prior art has the capability to perform the intended use. The materials used in both King and Fetzer are capable of performing the intended use and applicant has not provided any reasoning or evidence as to why the materials of King and Fetzer would not be capable of performing the claimed intended use. The materials of the emitter and base in both King and Fetzer are the same as the materials used in the instant specification, and therefore, the materials of King and Fetzer will have the same properties as the emitter and base claimed and 
	Additionally, the claims recite “incident laser light”, but do not specify any particular wavelength of light as the “incident laser light”. Laser light does not have a set wavelength and there are many lasers that exist with a wide range of different light wavelengths. The materials of the emitter and base of King and Fetzer are necessarily transparent to some wavelengths of incident light which reaches the low bandgap absorber region and the lower subcells. The relationship between the bandgaps of the emitter and base with a higher bandgap and the low bandgap absorber region with a lower bandgap will necessarily result in the emitter and base being transparent to some light that the low bandgap absorber region absorbs. 

In response to applicant's argument that Page 8, line 20 describes various elements that provide advantages over the cited references, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has not set forth any claim limitations that distinguish over the prior art of King and Fetzer. Applicant’s arguments have not been found to be persuasive and the rejections over King and Fetzer are maintained. 

Conclusion                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726